Paul Ward, Associate Justice. This is a taxpayer’s suit to recover (for’ the benefit of Izard County) the rental value of county road machinery' allegedly used by Lloyd Garner (County Judge of said county) in constructing ponds, terraces, etc. on private property. Garner, appellee, filed a motion to dismiss the complaint which was sustained by the trial court. Appellants failed to plead further, their complaint was dismissed, and this appeal follows. This litigation stems from our decision in Needham, v. Garner, County Judge, 233 Ark. 1006, 350 S. W. 2d 194, decided October 16, 1961. In that case we upheld the right of a taxpayer to maintain a suit in chancery court to enjoin Garner (who was and still is the County Judge of Izard County) from using county road machinery to construct ponds, terraces, etc. on private property. The present suit was also brought by a taxpayer in circuit court (for the benefit of the county) to recover from the same Lloyd Garner the rental value of the county road machinery used as described in the Needham case. The record in this case contains" the complaint and the decree in the Needham case which'were introduced by appellee with the approval of the trial court. After various pleadings wqre filed by both parties (including a complaint and amended complaint) appellee filed a “Motion to Dismiss” on the grounds that . . . “the complaints of the plaintiff fail to state a cause of action” and because the “court is wholly without jurisdiction”. The said motion to dismiss was sustained by the trial court using the following language: “It is determined that the defendant’s motion to dismiss, which contains some aspects of a demurrer, should be sustained ...” A careful study of our former decisions leads us to conclude that the judgment of the trial court must be affirmed. In Robertson v. Evans, 180 Ark. 420, 21 S. W. 2d 610, we affirmed a decree in chancery holding the former suit to redeem land and declare a deed a mortgage to be res judicata of a subsequent suit by the grantor to recover rents and damages for waste by defendants, although the grantor failed to assert such claim in the original suit. We there said: “The test in determining a plea of res judicata is not alone whether the matters presented in a subsequent suit'were litigated in a former suit between the same parties, but whether such matters were necessarily within the issues and might have been litigated in the former suit. Gosnell Special School Dist. No. 6 v. Baggett, 172 Ark. 681, 290 S. W. 577; Cole Furniture Co. v. Jackson, 174 Ark. 527, 295 S. W. 970; Prewitt v. Waterworks Imp. Dist. No. 1, 176 Ark. 1166, 5 S. W. 2d 735”. The samé issue of res judicata was involved in the case of Olmstead v. Rosedale Bldg. & Supply, et al., 299 Ark. 61, 313 S. W. 2d 235, in which this Court affirmed the holding in the Robertson case quoting extensively therefrom on page 65 of the Arkansas Reports. For other decisions to the same effect see Crump v. Loggains, 212 Ark. 394, 205 S. W. 2d 846 and Timmons v. Brannan, 225 Ark. 220, 280 S. W. 2d 393. The rule above announced is applicable to the case here under consideration. It is not contended by appellant that appellee has misused any of the county road machinery since the decision in the Needham ease. It is obvious therefore that all claims here asserted arose before, and could have been litigated in, that ease. Affirmed. MoF addin, J., concurs.